DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 of the amended claim set received 6/01/2022 are pending.  Claims 16-20 have been canceled by the Applicant.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Josh Jones on 6/01/2022.
The application has been amended as follows: 

Claim Amendment
Claim 1.  A system comprising: 
a combustor including a combustor wall with a combustor dome at an upstream end of the combustor wall, and an outlet at a downstream end of the combustor wall opposite the upstream end, wherein the combustor wall includes an inner wall portion and an outer wall portion defining an interior of the combustor therebetween, each of the inner wall portion and outer wall portion extending from the combustor dome to the downstream end of the combustor wall, wherein the combustor wall includes an air cooling passage embedded inside at least one of the inner wall portion and the outer wall portion, extending from the upstream end of the combustor wall, to the downstream end of the combustor wall; and 
a turbine inlet stator vane in the outlet of the combustor, wherein the combustor wall and turbine inlet stator vane are together of single a monolithic construction and wherein the air cooling passage has an outlet positioned downstream of the turbine inlet stator vane.

Claim 2.  Canceled

Claim 4.  The system as recited in claim 3, wherein each of the cooling passages has a respective inlet at the upstream end of the combustor wall and a respective outlet at the downstream end of the combustor wall, and does not include any other inlets or outlets.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Berry US 10,520,194 is considered the closest prior art of record.  Berry discloses a system comprising: a combustor 16 (Fig. 1) including a combustor wall with a combustor dome (formed of elements 300 shown in Figs. 3 and 17) at an upstream end 112 of the combustor wall, and an outlet at a downstream end 114 of the combustor wall opposite the upstream end (as shown in Fig. 27), wherein the combustor wall includes an inner wall portion 106 and an outer wall portion 108 defining an interior of the combustor therebetween (see Fig. 3), each of the inner wall portion and outer wall portion extending from the combustor dome to the downstream end of the combustor wall, wherein the combustor wall includes an air cooling passage 210 embedded inside at least one of the inner wall portion and the outer wall portion 108 (the outer wall further defined as comprising 178), extending from the upstream end of the combustor wall, to the downstream end of the combustor wall (read col. 24, ll. 6-9); and a turbine inlet stator vane 124 (Fig. 4) in the outlet of the combustor, wherein the combustor wall and turbine inlet stator vane are together of single a monolithic construction (read col. 8, ll. 23-47).  Berry does not disclose wherein the air cooling passage has an outlet positioned downstream of the turbine inlet stator vane.  Berry discloses the cooling air of the air cooling passage is delivered to the upstream end of the combustor for premixing with fuel (read col. 24, ll. 9-21) and, therefore, it would not have been obvious to have place outlets downstream of the turbine inlet stator vanes because it would destroy the intended premixing operation.
 Claim 13 is allowable because the prior art does not disclose or form a reasonable combination teaching the following in combination with the other claim limitations, “wherein the manifold, combustor dome, combustor wall, and turbine inlet stator vane are all within the high pressure engine case”.
Claims 3-12 and 14-15 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741